
	
		I
		112th CONGRESS
		2d Session
		H. R. 4323
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mr. Huizenga of
			 Michigan (for himself, Mr.
			 Royce, Mr. Clay, and
			 Mr. David Scott of Georgia) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to improve upon the
		  definitions provided for points and fees in connection with a mortgage
		  transaction.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Mortgage Choice
			 Act.
		2.Definition of
			 points and fees
			(a)Amendment to
			 Section 103 of TILASection
			 103(bb)(4) of the Truth in Lending Act (15 U.S.C. 1602(bb)(4)) is
			 amended—
				(1)in subparagraph (B), by inserting ,
			 but not including compensation paid by a mortgage originator or a creditor to
			 an individual person employed by the mortgage originator or creditor
			 after transaction; and
				(2)in subparagraph (C)—
					(A)by striking an escrow for future
			 payment of taxes and inserting the charges set forth under
			 section 106(e)(3);
					(B)in clause (ii), by inserting ,
			 except as retained by a creditor or its affiliate as a result of their
			 participation in an affiliated business arrangement (as defined in section 2(7)
			 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C.
			 2602(7)) after compensation; and
					(C)by striking clause (iii) and inserting the
			 following:
						
							(iii)the charge is—
								(I)a bona fide
				third-party charge not retained by the mortgage originator, creditor, or an
				affiliate of the creditor or mortgage originator; or
								(II)a charge set
				forth in section
				106(e)(1).
								.
					(b)Amendment to
			 Section 129C of TILASection
			 129C of the Truth in Lending Act (15 U.S.C. 1639c) is amended—
				(1)in subsection (a)(5)(C), by striking
			 , other and all that follows through or mortgage
			 originator; and
				(2)in subsection (b)(2)(C)(i), by striking
			 (other and all that follows through or mortgage
			 originator).
				
